USCA4 Appeal: 22-6244      Doc: 15         Filed: 11/28/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6244


        DONALD EDWARD SMITH,

                             Plaintiff - Appellant,

                      v.

        UNITED STATES OF AMERICA; JENNIFER ADKINS, FNP,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:19-ct-03332-BO)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Donald Edward Smith, Appellant Pro Se. Sharon Coull Wilson, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6244         Doc: 15       Filed: 11/28/2022     Pg: 2 of 2




        PER CURIAM:

               Donald Edward Smith appeals the district court’s order dismissing his claim under

        Bivens ∗ for failure to state a claim and his claim under the Federal Tort Claims Act for lack

        of subject matter jurisdiction. We have reviewed the record and discern no reversible error.

        Accordingly, we affirm. Smith v. United States, No. 5:19-ct-03332-BO (E.D.N.C. Feb. 17,

        2022). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




               ∗
                   Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
        (1971).

                                                      2